Citation Nr: 0213876	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-06 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a higher evaluation for post traumatic stress 
disorder (PTSD), rated as 30 percent disabling from December 
14, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from April 29, 1969, to 
January 26, 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by which 
the RO granted service connection for PTSD and assigned a 30 
percent disability rating, effective from December 14, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.


FINDING OF FACT

The veteran's PTSD symptoms of nightmares, flat affect, and 
depressed mood produce no more occupational and social 
impairment than that which results in an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for assignment of an evaluation higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by applying a schedule 
of ratings, which is based on the average impairment of 
earning capacity caused by a given disability.  See 
38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

Since this appeal originated from the veteran's disagreement 
with the original assignment of a rating for PTSD, the Board 
considers the severity of the disability during the entire 
period from the initial assignment of a rating to the present 
time.  See Fenderson, supra.  

The evidence of record includes a letter summarizing a 
psychological evaluation conducted in December 1999.  
According to the letter, the evaluation showed the veteran to 
be alert and oriented, with a blunted affect, and anxious and 
depressed mood.  At the time of the evaluation the veteran 
denied current suicidal ideation, hallucination, or 
delusional thinking.  Speech was logical, coherent, and 
responsive, and there were no indications of 
circumstantiality, tangentiality, flight of ideas, or 
loosening of associations.  Grooming and hygiene were intact.  
Attention and concentration were sustained, and the veteran 
did not demonstrate difficulty recalling information from his 
history.  The veteran reported not liking to socialize.  He 
indicated getting along at work by remaining detached.  His 
avoidant orientation did not extend to his wife.  While he 
used to have combat-related nightmares, he now awakens in a 
cold sweat unable to recall more than a fragment of the 
dream.  News items trigger intrusive recollections.  He used 
alcohol to cope.  He divorced his first wife in 1992 and 
remarried in 1997.  He relates that after Vietnam he was a 
postal clerk for six years, then a postal inspector for three 
years, and has been the postmaster for the past 20 years.  He 
performs his jobs well and has not been written up or 
suspended.  The veteran denied any criminal history.  

Psychological testing was administered and found consistent 
with PTSD.  The examiner noted the absence of significant 
work-related problems over a 29-year period.  The examiner 
opined that while meeting the symptomatic criteria for PTSD, 
the veteran's functional capacities historically had not been 
compromised severely.  The Global Assessment of Functioning 
(GAF) score was 60-65.

A February 2000 VA examination report shows that the veteran 
complained of experiencing depression, nightmares, sleep 
disturbance, fearfulness, excessive anger and irritation, 
concentration problems, guilt feelings, and crying spells.  
The veteran indicated an increase in his memories of Vietnam.  
He reported dreaming about his time in Vietnam and of people 
trying to kill him.  The veteran related that, when not 
working, he occupied himself with gardening and shopping.  It 
was noted that he had a woodshop where he worked.  The 
veteran runs 3 miles 5 or 6 times per week and in the 
evenings will sit in the dark or watch television and drink 
beer.  He has occasional contact with friends and will go out 
to dinner with them.  The veteran does a great deal of his 
activities with his wife.  A mental status examination showed 
that his speech was clear, and he had a good ability to 
express himself.  His affect was flat and limited in range, 
and his overall mood seemed depressed.  Orientation was 
appropriate, thinking was spontaneous, logical and well 
organized.  Thought content was notable for preoccupation 
with his Vietnam experience and with his wife's physical 
illness.  He reported suicidal ideation without plan or 
intent.  Relationships with others seemed fair in quality but 
primarily superficial.  Memory and fund of information were 
good and reasoning skills were such as to suggest the 
capacity for abstract thinking.  Judgment seemed decreased by 
his depression.  Insight was fair.  It was noted that the 
veteran had been able to maintain good occupational 
functioning, judgment, and marital relationships.  He was 
stressed by his wife's health problems.  The examiner 
assigned a GAF score of 57. 

A report of a psychological evaluation conducted in February 
2001 indicates that the veteran's memory was intact.  There 
were no hallucinations or delusions.  Loud noises bothered 
the veteran and he found it hard to concentrate on reading.  
An above average ability with abstractions was noted.  The 
examiner concluded that based on this evaluation, it appeared 
that the veteran was functioning in the above average to 
perhaps superior range of intellectual functioning.  
Psychological testing produced invalid results attributed to 
stress.  The veteran's symptoms were reported as including 
night sweats, intrusive thoughts during the day, nightmares, 
and irritability.  A GAF score of 55-60 was assigned.

A May 2001 VA examination report indicates that the veteran 
had problems with depression, arguing, nightmares, sleep 
disturbance, lack of energy, excessive anger and irritation, 
concentration problems, an inability to relax, and 
fearfulness.  The veteran reported that he avoided social 
events and any work events that involved people.  He related 
experiencing nightmares two to four times a week about 
Vietnam events or about being chased.  He admitted to 
verbally-but not physically-abusing people.  The veteran 
reported that he did not have problems with supervising 
people at work because he had clear expectations and could 
supervise them according to the system.  He reported that he 
primarily had good employees, and he hoped to remain there 
until he can retire.  His second marriage was going well.  
The veteran spent his spare time out in the yard and 
traveling.  He and his wife get together with another couple 
for dinner about once every six weeks and he saw his brother 
about once a month.  

The examiner found that the veteran's speech was clear, 
evidencing a good ability to express himself.  His affect was 
calm and overall mood was described as depressed and 
irritable.  Thought content was notable for preoccupation 
with the events that occurred in Vietnam and for resentment 
of others.  Relationships with others seemed superficial with 
a low frequency of contact and a preference for being alone.  
The veteran related having concentration problems, but 
demonstrated an overall good memory.  Reasoning skills 
indicate the capacity for abstract thinking with an estimated 
intellectual functioning level in the high average range.  
Judgment and insight were fair.  The examiner evaluated the 
current intensity of the problems as moderate, with 
impairment of social relationships and mood.  The examiner 
concluded that the veteran was able to work, but with much 
effort, and work was stressful for him.  A GAF score of 52 
was assigned.  

During an April 2000 VA clinical evaluation, the veteran 
complained of experiencing nightmares, cold sweats, guilt and 
memories of Vietnam.  He related that he and his wife 
gardened together; he liked to surf the net, and he followed 
various sports teams.  A mental status examination showed his 
affect to be irritated and angry; his mood was "blah."  A 
GAF score of 65 was assigned. 

VA clinical records show that the veteran was seen for an 
initial PTSD evaluation in February 2001, at which time he 
reported trauma symptoms of re-experiencing, hyperalertness, 
and avoidance.  Between April and August 2001 the veteran was 
seen for follow-up consultation.  Of note, is the report of 
an August 2001 visit at which time he related feelings of 
anger and difficulty getting along with others as primary 
issues.  The veteran reported a recent incident when he lost 
his temper.  It was noted that work contributed to his 
distress.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2001).  Under Diagnostic Code 9411, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks  (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Considering all the evidence of record, the Board finds that 
the veteran's PTSD symptoms do not more nearly approximate 
the criteria for a higher disability rating under Diagnostic 
Code 9411.  In this regard, the Board observes that although 
the evidence shows symptoms of a depressed mood, flat or 
blunted affect, anger, nightmares and memories of Vietnam, it 
also reflects clear speech, intact abstract thinking and 
memory, and fair insight and judgment.  Moreover, the 
evidence does not show any reduction in the veteran's 
reliability or productivity.  To the veteran's credit, he has 
maintained employment for some 29 years with no disciplinary 
action.  He achieved upward mobility from postal clerk to a 
supervisory position of postmaster in 9 years time.  The 
veteran has avoided legal problems, and established and 
maintained an effective relationship with his present wife.  
He receives support from his sister and maintains contact 
with his brother.  Additionally, the veteran engages in a 
variety of activities, including sports, gardening, and 
traveling.  Given this evidence, the Board finds that the 
criteria for the higher 50 percent evaluation is not 
warranted.  Indeed, the veteran's symptoms as described in 
the evidence are more akin to those contemplated by the 30 
percent rating under Diagnostic Code 9411.  The preponderance 
of the evidence is therefore against his claim.  This 
conclusion holds for the entire period since the award of 
service connection.  Fenderson, supra.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In this case, the 
veteran was notified of the provisions of the new law and 
implementing regulations, the evidence necessary to 
substantiate the PTSD claim, as well as who was responsible 
for providing the evidence, by letter dated in March 2001.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service VA and private treatment records.  Moreover, the 
veteran has been afforded VA examinations in February 2000 
and May 2001.  Additionally, the Board is not aware of any 
relevant evidence that has not been associated with the 
record.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter the record 
upon which this appeal turns.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  



								(Continued on next 
page)

ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

